to/^8-01,07,03,c^figa^-i

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015
                                                                                 -WED IN
                                                                      CyRTOi-CSIfcHWA! Asp.cJiq
Texas Court of Criminal Appeals                                            APR 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711
                                                                      *b«Meeste,Cterff •
RE: WR NOs.          10,978-01           thru 10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


        Recently I have been cited for abuse of the writ. In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet    of    all    the   writs   mentioned      above with   a   list of
all of the claims presented in each of those application. With
out    a    list of    all    of    the claims     I   cannot    show that   the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                                Sincerely,




 ccrFile                                                        Lexfir- Kennon Kossie